Citation Nr: 0203225	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  The veteran filed a timely notice of 
disagreement in April 1996 and a timely substantive appeal in 
July 1996.  The appeal was initially reviewed by the Board in 
July 1998 and remanded for further evidentiary development.  
The RO granted service connection for PTSD and assigned an 
initial rating of 30 percent by rating decision dated in 
January 2001. On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the issue of an initial 
evaluation in excess of 30 percent for PTSD is properly 
before the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran has a degree of social and occupational 
impairment that is manifested by hyperarousal in the sense of 
hyperactive startle response and hypervigilance, nightmares, 
and sleep disturbance; his symptoms also include feelings of 
emotional numbing, avoidance, isolation, and intrusive 
memories.

4.  The veteran does not have symptoms of suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting his ability to be independent, spatial 
disorientation, or neglect of personal appearance or hygiene; 
the veteran is oriented to person, place, and time.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. 
App. 308, 312-313 (1991).  The Board is of the opinion that 
the new duty to assist law has expanded VA's duty to assist 
(e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the expanded duty to 
assist law applies.  Id.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for an 
increased initial evaluation for PTSD.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot.  The RO advised 
the appellant by rating decision dated in January 2001 of the 
appropriate diagnostic code and the criteria for higher 
evaluations for PTSD.  The veteran was also apprised of the 
results of the VA examinations from December 2000.  The 
veteran was afforded two thorough VA examinations in December 
2000.  Accordingly, the Board finds that the development and 
notification requirements of the VCAA have been met.

Service medical records do not disclose any complaint or 
diagnosis of a psychiatric disorder. 
 
Post-service, the veteran was admitted to a VA medical center 
(VAMC) for psychiatric care in late January 1974 and remained 
until he was discharged in March 1974.  The pertinent 
diagnosis was anxiety neurosis with depression.  The 
veteran's complaints at admission were increasing 
nervousness, agitation, sleep disorder, irritability, 
intolerance to noise, and short attention span.  The veteran 
continued at the VAMC with outpatient treatment and had a 
diagnosis of depression in February 1974 and anxiety neurosis 
in May 1974.  Between May 1974 and November 1994, the veteran 
continued to seek outpatient care on occasion for 
anxiousness, nervousness, heart fluttering, and sleep 
disorder.

The veteran received outpatient treatment for PTSD at a VAMC 
from November 1994 to December 1995.  In January 1995, the 
veteran reported his compatibility with his medication had 
improved and that he slept okay with six to eight hours.  He 
indicated that he had nightmares about fighting Japanese.  He 
described being startled with every noise and shouting, 
"They're coming.  Get the gun; shoot 'em."  In April 1995, 
the veteran reported that he was nervous when driving long 
distances and had slowed down to 25 miles per hour, so he 
discontinued employment as a trucker.  The veteran had worked 
as a trucker prior to World War II and for ten years 
afterwards.  He was afraid of his nerves or falling asleep.  
In May 1995, the veteran reported that he was sleeping better 
with seven hours of sleep; he was less restless during the 
day and was able to nod off occasionally.  He also indicated 
that he previously had to stay busy during the day and was 
irritable; his wife and sister-in-law noticed a reversion to 
this behavior when he skipped his medication.  In June 1995, 
denial and avoidance were noted.  In August 1995, the veteran 
was still having occasional nightmares and shouting and being 
awakened by his wife.  In November 1995, the veteran 
complained of trembling and not being able to sit still.  In 
December 1995, he indicated that he was doing better and was 
less anxious and was sleeping better.  The veteran was still 
anxious and nervous in March 1996, but appeared friendly and 
voluble.  He reported that he was active with church for the 
past 17 years or so.

The veteran underwent two VA PTSD examinations in December 
2000.  During the first examination the veteran provided a 
history of being drafted into the army and receiving training 
at Fort Campbell, Kentucky.  He was then assigned to the 
365th Engineer Regiment, where his primary duty was driving a 
truck.  The veteran indicated that he arrived in Normandy 
seven days after D-Day and there was still heavy combat 
ongoing.  The veteran tearfully provided graphic descriptions 
of events where people that he knew were wounded or killed.  
The veteran was positioned right behind the front lines and 
his unit was "bombed unmercifully every night" by the 
Germans.  The examiner noted that due to the veteran's 
advanced age, he was unable to provide many details regarding 
his stressors.  The veteran reported that after separating 
from the service he worked as a longshoreman until he retired 
in 1957 for medical reasons.  He was hospitalized in New 
Orleans VAMC in 1972 for psychiatric treatment.  His 
symptoms, including hyper startle response and avoidance, 
appeared to describe PTSD.  He received outpatient 
psychiatric care from 1972 to 1975 at a VA clinic.  He was 
prescribed antidepressants  and antianxiety agents.  The PTSD 
Clinic evaluated the veteran in 1994 and three of its 
providers diagnosed PTSD.

The veteran's subjective complaints included a long history 
of symptoms typically associated with PTSD, including 
feelings of emotional numbing, hyperarousal, hyper startle 
response, avoidance, isolation, and intrusive memories and 
nightmares of his World War II trauma.  He indicated some 
signs of depression and considerable anxiety.  He denied 
manic symptoms, symptoms of psychosis, or current suicidal or 
homicidal ideations.  The veteran's scores on the Mississippi 
Hit Scale, the TK Scale, and the MMTI are all suggestive of 
PTSD.  Data from the clinical interview, the clinical files, 
and a detailed PTSD assessment in the PTSD clinic, in 
addition to three independently signed diagnoses from mental 
health professionals from the PTSD Clinic all indicate the 
veteran suffers from PTSD.  He meets the DSM-IV criteria for 
PTSD.  His GAF score is 60, indicating significant 
interpersonal and occupational role impairment.  The 
veteran's inability to work is due to his age and his 
physical health problems, as well as his PTSD.  The examining 
physician estimated that 35-40 percent of the veteran's 
disability was attributable to PTSD.  The pertinent diagnosis 
was post-traumatic stress disorder.

The second examination was conducted in conference with two 
physicians.  During the second VA psychiatric examination, 
the veteran reported being in England in addition to 
Normandy.  He stated that in England, his unit lived in tents 
and experienced daily aircraft bombing.  He was in constant 
fear for his life.  He remembered a particular instance when 
a friend of his was shot and he had to help carry his friend 
to the medics, who pronounced his friend dead.  This was 
particularly traumatic to the veteran.  He reported that he 
was having dreams of combat and 'hollering in my sleep.'  
These symptoms began shortly after the war.  He also reported 
a number of flashbacks after he returned to the states.  He 
stated that he did not like fireworks or crowds; he avoided 
war movies or other movies with violence so as not to trigger 
intrusive memories and nightmares.  The veteran stated that 
his mood was variable, but he was easily irritated.  The 
veteran had decreased sleep when he took no medication.  He 
reported that he had an okay appetite and few pleasurable 
activities.  His social activities had decreased.  The 
veteran denied suicidal or homicidal ideation.  The veteran 
reported seeing shadows when no one is there, but otherwise 
denied hallucinations.  He was oriented to time, place, and 
person.

The examining physician discussed the veteran's symptoms with 
the observing physician after the veteran left the room.  The 
physicians agreed that the veteran met the criteria for PTSD 
based on his combat exposure and fear for his life, 
particularly when he helped carry his dying friend to the 
medic.  The physicians also noted the veteran exhibited 
hyperarousal in the sense of hyperactive startle response and 
hypervigilance, nightmares, and sleep disturbance.  The 
examiner observed that the veteran currently relived trauma 
through nightmares, but early on, had experienced actual 
flashbacks.  Finally, the veteran's avoidance of situations 
such as crowds, certain movies and television shows, and 
social activities was noted.  The pertinent diagnoses were: 
Axis I: PTSD, moderate, depression and NOS (not otherwise 
specified); Axis IV: Stressors include wife's recent death, 
ongoing nightmares, difficulty with crowds, and interpersonal 
relationships; and Axis V: GAF 60.

The veteran testified in a local hearing in November 1996.  
The testimony pertaining to his level of disability is 
summarized as follows:

After the veteran was discharged from service, he was having 
dreams or nightmares.  (Transcript (T.) at pg. 7.)  He would 
dream about the war; in his dreams, he would be hollering.  
He took his old job as a truck driver and at times, I would 
only be able to drive 25 miles per hour.  The veteran did not 
realize that the service had affected his nerves so badly; he 
had to quit his job as a truck driver.  Usually the veteran 
had problems at night and would slow down until it would 
pass.  (T. at pg. 8.)  By 1973 or 74 the situation had gotten 
so bad that he could not eat or sleep.  He could not tolerate 
any noise, such as radios or television; he could not stand 
the radio playing in the mess hall.  The least bit of noise 
would wake the veteran from sleep and he would be hollering.  
(T. at pg. 9.)  His wife and friend brought him to the VA 
hospital in 1974; the veteran was so weak he could not seek 
help on his own.  (T. at pg. 10.)    The veteran has problems 
mostly during the night; he still has nightmares.  (T. at pg. 
11.)  His nightmares are only about the service.  (T. at pg. 
14.)  The veteran does not like loud noises.  He does not 
watch TV or movies because he cannot tolerate the violence.  
(T. at pg. 20.)

The veteran testified before a travel Board in February 1998.  
The testimony pertinent to his claim for an increased initial 
evaluation is summarized as follows:  

The veteran experiences nightmares once a month.  (T. at pg. 
25.)  His PTSD symptoms have gotten much better since being 
on medication.   He sleeps "pretty good."  He can deal with 
crowds much better.  When he goes to church, he has no 
problems.  (T. at pg. 26.)

The veteran testified before a travel Board in December 2001.  
The pertinent testimony is summarized below:

PTSD symptoms include a nervous condition.  The veteran does 
not sleep well at night.  He has nightmares and panic 
attacks.  He is easily irritated.  The veteran avoids crowds.  
He tried attending church, but it was difficult.  His panic 
attacks come twice a week.  (T. at pg. 4.)  His panic attacks 
make him feel like he's going to lose control.  Sometimes, he 
gets shortness of breath.  He sleeps four to five hours per 
night.  If the veteran awakes because of a bad dream, most of 
the time he cannot get back to sleep.  He will take a 
sleeping pill to help him to relax the next night.  He used 
to have nightmares every night, but not so often now.  The 
nightmares occur two or three times a week.  (T. at pg. 5.)  
He experiences mood swings that are unpredictable.  The 
veteran wants to be by himself.  He is afraid of what he 
might do.  He has few friends, distant friends.  (T. at pg. 
6.)  He isolates himself and rarely initiates contact with 
friends.  He does not engage in social activities.  (T. at 
pg. 7.)  He does not watch war movies or gangster movies.  He 
used to like gangster movies.  (T. at pg. 8.)  The veteran 
has short-term and long-term memory loss.  He receives 
treatment for PTSD from the VA.  He takes Librium for his 
nerves two to three times a day.  (T. at pg. 9.)  He attends 
group therapy for PTSD once a week.  (T. at pg. 15.)  The 
veteran thinks his PTSD symptoms might cause him not to be as 
productive as he used to be.  (T. at pg. 11.)

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Post-traumatic stress 
disorder).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (2001).

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

The veteran's case is particularly difficult to evaluate 
because of his advanced age and the length of time that has 
passed since he left the work force.  As the first VA 
examiner notes, the veteran's inability to work at this time 
is due to the normal effects of age and from his documented 
medical problems, as well as his PTSD.  A review of the 
record indicates, however, that the veteran experienced 
significant symptomatology in early 1974, necessitating a 
psychiatric hospitalization.  This was shortly after he 
stopped working in November 1973, reportedly because of 
deteriorating health.  When the veteran was treated from 
January to March 1974, he had a diagnosis of anxiety neurosis 
with depression.  The veteran also testified of difficulties 
sustaining his career as a truck driver and quitting his work 
of 17 years because of his "nerves."  Currently, the 
veteran also demonstrates marked social impairment, which 
manifests itself through difficulties in crowds and a 
decrease in social activities.  The examiner stated that the 
veteran's GAF score of 60 indicates significant interpersonal 
and occupational enrollment.  The Board notes that in the 
examiner's opinion, only 35-40 percent of the veteran's 
disability is due to his service connected PTSD.  The veteran 
meets several criteria for a 50 percent rating, namely: 
impairment of short and long-term memory, disturbances of 
motivation and mood, panic attacks more than once a week, and 
difficulty in establishing social relationships.  Criteria, 
such as impaired judgment and impaired abstract thinking are 
not indicated.  The veteran fails to show all of the criteria 
for a 70 percent evaluation except for two: impaired impulse 
control and inability to establish and maintain effective 
relationships.  The symptom picture falls far short evidence 
of total occupational and social impairment indicative of a 
100 percent evaluation.  Furthermore, the Board finds the 
opinion the examiner that the veteran's service connected 
psychiatric disability only contributes about 35 to 40 
percent of his inability to work further demonstrates that 
his service connected disability falls well short of the type 
of impairment that would warrant either a 70 percent or a 100 
percent evaluation.  Accordingly, the Board finds, in light 
of the veteran's history of depression and anxiety dating 
back to the time of his last employment and his current 
problems with social impairment, that the veteran is most 
appropriately rated at 50 percent under Diagnostic Code 9411.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD during 
the appeal period that would sustain a higher rating for any 
time frame.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.


ORDER

Entitlement to an increased initial evaluation to 50 percent 
for post-traumatic stress disorder is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

